Certification is granted, and the judgment of the Appellate Division is summarily modified to permit defendant to present appropriate defenses, including that of double jeopardy, at the resentencing hearing directed by the Appellate Division (see, for example, State v. Farr, 183 N.J.Super. 463 (App.Div.1982)); and it is further
ORDERED that, as a part of its consideration of this matter, the trial court shall determine what notice, if any, was given to defendant or his attorney regarding the State’s intention to appeal and whether such notice complied with the requirements of R. 2:9 — 3(d).
Jurisdiction is not retained.